Per Curiam.

The defendant, by the agreement, was to be entitled to a deed of the premises on the payment of certain moneys; but, in the mean time, he was put or continued in possession, and was to pay an annual rent, and the rent for one year at least, was paid and accepted. Whether the defendant would ever entitle himself to his deed was uncertain, but in the mean time he was a tenant, and paid rent as such, and was consequently entitled to notice to quit. The cases of Right v. Beard, (13 East, 209.) of Doe v. Watts, (7 Term Rep. 83.) and of Jackson v. Wilsey, (9 Johns. Rep. 267.) are much in point in favour of the right of the defendant to notice,
Judgment for the defendant.